--------------------------------------------------------------------------------

Exhibit 10.1

NON-QUALIFIED STOCK OPTION AWARD
PURSUANT TO THE HABERSHAM BANCORP
2005 STOCK OPTION PLAN




THIS AWARD is made as of the Grant Date by HABERSHAM BANCORP (the “Company”) to
___________________________  (the “Optionee”).


Upon and subject to the Terms and Conditions attached hereto and incorporated
herein by reference, the Company hereby awards as of the Grant Date to Optionee
a non-qualified stock option (the “Option”), as described below, to purchase the
Option Shares.





 
A.
Grant Date: _____________, 200__.




 
B.
Type of Option: Non-Qualified Stock Option.




 
C.
Plan under which granted: Habersham Bancorp 2005 Stock Option Plan.




 
D.
Option Shares: All or any part of _________ shares of the Company’s $1.00 par
value common stock (the “Common Stock”), subject to adjustment as provided in
the attached Terms and Conditions.




 
E.
Exercise Price: $______ per share, subject to adjustment as provided in the
attached Terms and Conditions.




 
F.
Option Period: The Option may be exercised only during the Option Period which
commences on the Grant Date and ends on the earlier of (a) the tenth (10th)
anniversary of the Grant Date; or (b) the earlier of the date (i) three (3)
months following the date the Optionee ceases to be an employee of the Company
(including any Parent or Subsidiary) for any reason other than due to death or
Disability; or (ii) twelve (12) months following the date the Optionee ceases to
be an employee of the Company due to death or Disability. Note that other
limitations to exercising the Option, as described in the attached Terms and
Conditions, may apply.




 
G.
Vesting: The Option Shares shall be fully vested as of the Grant Date.



IN WITNESS WHEREOF, the Company has executed and sealed this Award as of the
Grant Date set forth above.




  HABERSHAM BANCORP         By:          Title:    

     
By signing below, the Optionee hereby accepts the Award and agrees to the Terms
and Conditions attached hereto.



       Optionee




--------------------------------------------------------------------------------



TERMS AND CONDITIONS
TO THE
NON-QUALIFIED STOCK OPTION AWARD
PURSUANT TO THE HABERSHAM BANCORP
2005 STOCK OPTION PLAN
 
1.  Exercise of Option. Subject to the provisions provided herein or in the
Award which is made pursuant to the Habersham Bancorp 2005 Stock Option Plan:


  (a)  the Option may be exercised with respect to all or any portion of the
vested Option Shares at any time during the Option Period by the delivery to the
Company, at its principal place of business, of (i) a written notice of exercise
in substantially the form attached hereto as Exhibit 1, which shall be actually
delivered to the Company no earlier than thirty (30) days and no later than ten
(10) days prior to the date upon which Optionee desires to exercise all or any
portion of the Option and (ii) payment to the Company of the Exercise Price
multiplied by the number of Option Shares being purchased (the “Purchase Price”)
in the manner provided in subsection (b).


Upon acceptance of such notice and receipt of payment in full of the Purchase
Price and any tax withholding liability, if applicable, the Company shall cause
to be issued a certificate representing the Option Shares purchased.


  (b)  The Purchase Price shall be paid in full upon the exercise of an Option
and no Option Shares shall be issued or delivered until full payment therefor
has been made. Payment of the Purchase Price for all Option Shares purchased
pursuant to the exercise of an Option shall be made in:


      (i)  cash or certified check; or


      (ii)    by receipt of the Purchase Price in cash from a broker, dealer or
other “creditor” as defined by Regulation T issued by the Board of Governors of
the Federal Reserve System following delivery by the Optionee to the Committee
(defined in the Plan) of instructions in a form acceptable to the Committee
regarding delivery to such broker, dealer or other creditor of that number of
Option Shares with respect to which the Option is exercised.


2.  Vested Option Shares. The Option Shares shall be immediately vested and the
Option shall be fully exercisable as of the Grant Date.


3.  Witholding. The Optionee must satisfy his federal, state, and local, if any,
withholding taxes imposed by reason of the exercise of the Option either by
paying to the Company the full amount of the withholding obligation (in cash);
(ii) by tendering shares of Common Stock which have been owned by the Optionee
for at least six (6) months prior to the date of exercise having a Fair Market
Value equal to the withholding obligation; (iii) by electing, irrevocably and in
writing (the “Withholding Election”), to have the smallest number of whole
shares of Common Stock withheld by the Company which, when multiplied by the
Fair Market Value of the Common Stock as of the date the Option is exercised, is
sufficient to satisfy the amount of withholding tax; or (iv) by any combination
of the above. Optionee may make a Withholding Election only if the following
conditions are met:


1

--------------------------------------------------------------------------------


 
 (a)  the Withholding Election is made on or prior to the date on which the
amount of tax required to be withheld is determined (the “Tax Date”) by
executing and delivering to the Company a properly completed Notice of
Withholding Election in substantially the form attached hereto as Exhibit 2; and


 (b)    any Withholding Election will be irrevocable; however, the Committee
may, in its sole discretion, disapprove and give no effect to the Withholding
Election.


4.  Rights as Shareholder. Except as otherwise expressly permitted by the
Committee in writing, until the stock certificates reflecting the Option Shares
accruing to the Optionee upon exercise of the Option are issued to the Optionee,
the Optionee shall have no rights as a shareholder with respect to such Option
Shares. The Company shall make no adjustment for any dividends or distribu-tions
or other rights on or with respect to Option Shares for which the record date is
prior to the issuance of that stock certificate, except as the Plan or the
attached Award otherwise provides.


5.  Restriction on Transfer of Option and of Option Shares. Except as otherwise
expressly permitted by the Committee in writing, the Option evidenced hereby is
nontransferable other than by will or the laws of descent and distribution and
shall be exercisable during the lifetime of the Optionee only by the Optionee
(or in the event of his disability, by his personal representative) and after
his/her death, only by his/her legatee or the executor of his estate.


6.  Changes in Capitalization.


  (a)  If the number of shares of Common Stock shall be increased or decreased
by reason of a subdivision or combination of shares of Common Stock, the payment
of a stock dividend in shares of Common Stock or any other increase or decrease
in the number of shares of Common Stock outstanding effected without receipt of
consideration by the Company, an appropriate adjustment shall be made by the
Committee, in a manner determined in its sole discretion, in the number and kind
of Option Shares and in the Exercise Price.


  (b)    If the Company shall be the surviving corporation in any merger
consolidation, reorganization, extraordinary dividend, spin-off or other change
in the capital structure of the Company, the Optionee shall be entitled to
purchase the number and class of securities to which a holder of the number of
shares of Common Stock subject to the Option at the time of the transaction
would have been entitled to receive as a result of such transaction, and a
corresponding adjustment, where appropriate, shall be made in the Exercise
Price. In the event of a Change in Control or other corporate transaction
pursuant to which the Company is not the surviving entity, the Committee may
provide for the assumption of the Option by the surviving entity or the
substitution of a new option, adjusted in a manner similar to that contemplated
by the immediately preceding sentence; however, if the surviving entity does not
agree to the assumption or substitution of the Option, the Committee may elect
to terminate the Option Period as of the effective date of the Change in Control
in consideration of the payment to the Optionee of an amount equal to the
difference between the then Fair Market Value of a share of Common Stock and the
Exercise Price multiplied by each vested Option Share which has not been
exercised as of the effective date of the Change in Control. A dissolution or
liquidation of the Company shall cause the Option to terminate as to any portion
thereof not exercised as of the effective date of the dissolution or
liquidation.


2

--------------------------------------------------------------------------------


 
  (c)    The existence of the Plan and the Option granted pursuant to this
Agreement shall not affect in any way the right or power of the Company to make
or authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Common Stock or the rights thereof, the dissolution or liquidation of the
Company, any sale or transfer of all or any part of its business or assets, or
any other corporate act or proceeding. Any adjustment pursuant to this
Section may provide, in the Committee’s discretion, for the elimination without
payment therefor of any fractional shares that might otherwise become subject to
any Option.


7.  Special Limitation on Exercise. No purported exercise of the Option shall be
effective without the approval of the Committee, which may be withheld to the
extent that the exercise, either individually or in the aggregate together with
the exercise of other previously exercised stock options and/or offers and sales
pursuant to any prior or contemplated offering of securities, would, in the sole
and absolute judgment of the Committee, require the filing of a registration
statement with the United States Securities and Exchange Commission or with the
securities commission of any state. If a registration statement is not in effect
under the Securities Act of 1933, or any applicable state securities law with
respect to shares of Common Stock purchasable or otherwise deliverable under the
Option, the Optionee (a) shall deliver to the Company, prior to the exercise of
the Option or as a condition to the delivery of Common Stock pursuant to the
exercise of an Option exercise, such information, representations and warranties
as the Company may reasonably request in order for the Company to be able to
satisfy itself that the Option Shares are being acquired in accordance with the
terms of an applicable exemption from the securities registration requirements
of applicable federal and state securities laws and (b) shall agree that the
shares of Common Stock so acquired will not be disposed of except pursuant to an
effective registration statement, unless the Company shall have received an
opinion of counsel that such disposition is exempt from such requirement under
the Securities Act of 1933 and any applicable state securities law.


8.  Legend on Stock Certificates.  Certificates evidencing the Option Shares, to
the extent appropriate at the time, shall have noted conspicuously on the
certificates a legend intended to give all persons full notice of the existence
of the conditions, restrictions, rights and obligations set forth herein and in
the Plan.


9.  Governing Laws. This Award and the Terms and Conditions shall be construed,
administered and enforced according to the laws of the State of Georgia;
provided, however, the Option may not be exercised except in compliance with
exemptions available under applicable state securities laws of the state in
which the Optionee resides and/or any other applicable securities laws.


10.  Successors. This Award and the Terms and Conditions shall be binding upon
and inure to the benefit of the heirs, legal representatives, successors and
permitted assigns of the Optionee and the Company.


11.  Notice. Except as otherwise specified herein, all notices and other
communications under this Award shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


3

--------------------------------------------------------------------------------


 
12.  Severability. In the event that any one or more of the provisions or
portion thereof contained in the Award and these Terms and Conditions shall for
any reason be held to be invalid, illegal or unenforceable in any respect, the
same shall not invalidate or otherwise affect any other provisions of the Award
and these Terms and Conditions, and the Award and these Terms and Conditions
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.


13.  Entire Agreement. Subject to the terms and conditions of the Plan, the
Award and the Terms and Conditions express the entire understanding of the
parties with respect to the Option.


14.  Violation. Any transfer, pledge, sale, assignment, or hypothecation of the
Option or any portion thereof shall be a violation of the terms of the Award or
these Terms and Conditions and shall be void and without effect.


15.  Headings and Capitalized Terms. Section headings used herein are for
convenience of reference only and shall not be considered in construing the
Award or these Terms and Conditions. Capitalized terms used, but not defined, in
either the Award or the Terms and Conditions shall be given the meaning ascribed
to them in the Plan.


16.  Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of the Award and these
Terms and Conditions, the party or parties who are thereby aggrieved shall have
the right to specific performance and injunction in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative.


17.  No Right to Continued Service. Neither the establishment of the Plan nor
the award of Option Shares hereunder shall be construed as giving the Optionee
the right to continued service as an employee of the Company or in any other
capacity.


4

--------------------------------------------------------------------------------


 
EXHIBIT 1


NOTICE OF EXERCISE OF
STOCK OPTION TO PURCHASE
COMMON STOCK OF
HABERSHAM BANCORP





  Name     Address            Date    

    

Habersham Bancorp
Highway 441 North
P.O. Box 1980
Cornelia, Georgia 20531
Attn: ____________________


Re:    Exercise of Non-Qualified Stock Option


Gentlemen:


Subject to acceptance hereof by Habersham Bancorp (the “Company”) pursuant to
the provisions of the Habersham Bancorp 2005 Stock Option Plan (the “Plan”) I
hereby give notice of my election to exercise options granted to me to purchase
______________ shares of common stock $.01 par value (“Common Stock”), of the
Company under the Non-Qualified Stock Option Award (the “Award”) dated as of
____________. The purchase shall take place as of __________, 200__ (the
“Exercise Date”).


On or before the Exercise Date, I will pay the applicable purchase price as
follows:


[  ]     by delivery of cash or a certified check for $___________ for the full
purchase price payable to the order of Habersham Bancorp.


[  ]     by delivery of the purchase price by _________________________, a
broker, dealer or other “creditor” as defined by Regulation T issued by the
Board of Governors of the Federal Reserve System. I hereby authorize the Company
to issue a stock certificate for the number of shares indicated above in the
name of said broker, dealer or other creditor or its nominee pursuant to
instructions received by the Company and to deliver said stock certificate
directly to that broker, dealer or other creditor (or to such other party
specified in the instructions received by the Company from the broker, dealer or
other creditor) upon receipt of the purchase price.


The required federal, state and local income tax withholding obligations, if
any, on the exercise of the Award shall also be paid on or before the Exercise
Date in cash or with previously owned shares of Common Stock, as provided in the
Award, or in the manner provided in the Withholding Election previously tendered
or to be tendered to the Company no later than the Exercise Date.


Exhibit 1 - Page 1of 3

--------------------------------------------------------------------------------


 
As soon as the stock certificate is registered in my name, please deliver it to
me at the above address.


If the Common Stock being acquired is not registered for issuance to the
Optionee pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the “1933
Act”), I understand and agree that I may be required to make such additional
representations, warranties, covenants, and agreements with the Company as
follows:




The shares of the Common Stock being acquired by me will be acquired for my own
account without the participation of any other person, with the intent of
holding the Common Stock for investment and without the intent of participating,
directly or indirectly, in a distribution of the Common Stock and not with a
view to, or for resale in connection with, any distribution of the Common Stock,
nor am I aware of the existence of any distribution of the Common Stock;


I am not acquiring the Common Stock based upon any representation, oral or
written, by any person with respect to the future value of, or income from, the
Common Stock but rather upon an independent examination and judgment as to the
prospects of the Company;


The Common Stock was not offered to me by means of publicly disseminated
advertisements or sales literature, nor am I aware of any offers made to other
persons by such means;


I am able to bear the economic risks of the investment in the Common Stock,
including the risk of a complete loss of my investment therein;


I understand and agree that the Common Stock will be issued and sold to me
without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on the exemptions
from registration under the 1933 Act, provided by Sections 3(b) and/or 4(2)
thereof and the rules and regulations promulgated thereunder;


The Common Stock cannot be offered for sale, sold or transferred by me other
than pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;


The Company will be under no obligation to register the Common Stock or to
comply with any exemption available for sale of the Common Stock without
registration or filing, and the information or conditions necessary to permit
routine sales of securities of the Company under Rule 144 under the 1933 Act are
not now available and no assurance has been given that it or they will become
available. The Company is under no obligation to act in any manner so as to make
Rule 144 available with respect to the Common Stock;


I have and have had complete access to and the opportunity to review and make
copies of all material documents related to the business of the Company,
including, but not limited to, contracts, financial statements, tax returns,
leases, deeds and other books and records. I have examined such of these
documents as I wished and am familiar with the business and affairs of the
Company. I realize that the purchase of the Common Stock is a speculative
investment and that any possible profit therefrom is uncertain;


Exhibit 1 - Page 2 of 3

--------------------------------------------------------------------------------


 
I have had the opportunity to ask questions of and receive answers from the
Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs. I
have received all information and data with respect to the Company which I have
requested and which I have deemed relevant in connection with the evaluation of
the merits and risks of my investment in the Company;


I have such knowledge and experience in financial and business matters that I am
capable of evaluating the merits and risks of the purchase of the Common Stock
hereunder and I am able to bear the economic risk of such purchase; and


The agreements, representations, warranties and covenants made by me herein
extend to and apply to all of the Common Stock of the Company issued to me
pursuant to this Award. Acceptance by me of the certificate representing such
Common Stock shall constitute a confirmation by me that all such agreements,
representa-tions, warranties and covenants made herein shall be true and correct
at that time.



 
I understand that the certificates representing the shares being purchased by me
in accordance with this notice shall bear a legend referring to the foregoing
covenants, representations and warranties and restrictions on transfer, and I
agree that a legend to that effect may be placed on any certificate which may be
issued to me as a substitute for the certificates being acquired by me in
accordance with this notice. I further understand that capitalized terms used in
this Notice of Exercise without definition shall have the meanings given to them
in the Plan.





Very truly yours,


______________________

AGREED TO AND ACCEPTED:


HABERSHAM BANCORP



 By:  ______________________                Title: _____________________        
       Number of Shares        Exercised:  _________________              
 Number of Shares        Remaining: ________________     Date: ______________   

  
 

Exhibit 1 - Page 3 of 3

--------------------------------------------------------------------------------



 
EXHIBIT 2


NOTICE OF WITHHOLDING ELECTION
HABERSHAM BANCORP




TO: _____________________________________


FROM: _____________________________________


RE:  Withholding Election




This election relates to the Option identified in Paragraph 3 below. I hereby
certify that:


(1)
My correct name and social security number and my current address are set forth
at the end of this document.




(2)
I am (check one, whichever is applicable).




 
[  ]
the original recipient of the Option.




 
[  ]
the legal representative of the estate of the original recipient of the Option.




 
[  ]
a legatee of the original recipient of the Option.




 
[  ]
the legal guardian of the original recipient of the Option.



(3)
The Option to which this election relates was issued under the Habersham Bancorp
2005 Stock Option Plan (the “Plan”) in the name of _________________________ for
the purchase of a total of _________ shares of Common Stock of the Company. This
election relates to _______________ shares of Common Stock issuable upon
exercise of the Option, provided that the numbers set forth above shall be
deemed changed as appropriate to reflect the applicable Plan provisions.

 
(4)
In connection with any exercise of the Option with respect to the Common Stock,
I hereby elect:




 
[  ]
to have certain of the shares issuable pursuant to the exercise withheld by the
Company for the purpose of having the value of the shares applied to pay
federal, state, and local, if any, taxes arising from the exercise.




 
[  ]
to tender shares held by me for a period of at least six (6) months prior to the
exercise of the Option for the purpose of having the value of the shares applied
to pay such taxes.



Exhibit 2 - Page 1of 2

--------------------------------------------------------------------------------


 

 
The shares to be withheld or tendered, as applicable, shall have, as of the Tax
Date applicable to the exercise, a Fair Market Value equal to the minimum
statutory tax withholding requirement under federal, state, and local law in
connection with the exercise.



(5)
This Withholding Election is made no later than the Tax Date and is otherwise
timely made pursuant to the Plan.



(6)
I understand that this Withholding Election may not be revised, amended or
revoked by me.



(7)
I further understand that, if applicable, the Company shall withhold from the
shares a whole number of shares having the value specified in Paragraph 4 above.



(8)
The Plan has been made available to me by the Company. I have read and
understand the Plan and I have no reason to believe that any of the conditions
to the making of this Withholding Election have not been met.



(9)
Capitalized terms used in this Notice of Withholding Election without definition
shall have the meanings given to them in the Plan.






 Dated: __________________   _______________________        Signature  
_____________________   _______________________    Social Security Number  
 Name (Printed)       _______________________        Street Address      
_______________________        City, State, Zip Code  

            
 
Exhibit 2 - Page 2 of 2

--------------------------------------------------------------------------------